Exhibit 10.5

 

FORM OF SECURITY AGREEMENT 
 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”) is made as of [●], 2016, by and between
Cesca Therapeutics Inc., a Delaware corporation (together with its successors
and assigns, the “Company”), and Boyalife Investment Inc. (the “Investor”).

 

RECITALS

 

A.     The Company, the Investor and Boyalife (Hong Kong) Limited have entered
into a Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company has issued a secured convertible
debenture to the Investor, dated as of the date hereof (as amended, modified or
otherwise supplemented from time to time (the “Debenture”), with an aggregate
principal amount of $8,000,000 as of the Initial Closing (as defined in the
Purchase Agreement), which principal amount shall increase by $4,500,000 as of
the Subsequent Closing (as defined in the Purchase Agreement).

 

B.     In order to induce the Investor to enter into the Purchase Agreement and
purchase the Debenture, the Company has agreed to enter into this Security
Agreement and to grant the Investor the security interest in the Collateral
described below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company hereby agrees with the Investor as follows:

 

1.     Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Obligations” means the obligations owed by the Company to the Investor under
the Debenture.

 

“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.

 

All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Debenture. Unless otherwise defined herein, all terms
defined in the UCC have the respective meanings given to those terms in the UCC.

 

2.     Grant of Security Interest. As security for the Obligations, the Company
hereby grants to the Investor a senior security interest of first priority in
all right, title and interests of the Company in and to substantially all of the
assets of the Company, whether now or hereafter acquired (collectively, the
“Collateral”). Notwithstanding the foregoing, the security interest granted
herein shall not extend to and the term “Collateral” shall not include any
equipment or other property financed by a third party.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Financing Statement. As soon as reasonably practicable following the date
of this Agreement, the Company shall promptly execute and file a UCC-1 Financing
Statement in a form reasonably acceptable to the Investor and reflecting the
Investor’s first priority security interest in the Collateral (the “Financing
Statement”).

 

4.     General Representations and Warranties. The Company represents and
warrants to the Investor that upon the repayment of the outstanding debentures
issued to the Sabby Affiliates (as defined in the Purchase Agreement) and
subsequent filing of UCC-1 financing statements in the appropriate filing
offices, the Investor has (or in the case of after-acquired Collateral, at the
time the Company acquires rights therein, will have) a first priority perfected
security interest in the Collateral to the extent that a security interest in
the Collateral can be perfected by such filing.

 

5.     Covenants Relating to Collateral. The Company hereby agrees (a) to
perform all acts that may be necessary to maintain, preserve, protect and
perfect the Collateral, the Lien (as defined in the UCC) granted to the Investor
therein and the perfection and priority of such Lien; (b) not to use or permit
any Collateral to be used (i) in violation in any material respect of any
applicable law, rule or regulation, or (ii) in violation of any policy of
insurance covering the Collateral; (c) to pay promptly when due all taxes and
other governmental charges, all Liens and all other charges now or hereafter
imposed upon or affecting any Collateral; and (d) to procure, execute and
deliver from time to time any endorsements, assignments, financing statements
and other writings reasonably deemed necessary or appropriate by the Investor to
perfect, maintain and protect its Lien hereunder and the priority thereof and to
deliver promptly upon the request of the Investor all originals of Collateral
consisting of instruments.

 

6.     Default and Remedies.

 

(a)     Default. The Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default
(as defined in the Debenture).

 

(b)     Remedies. Upon the occurrence and during the continuance of any such
Event of Default, the Investor shall have the rights of a secured creditor under
the UCC, all rights granted by this Security Agreement and by law, including the
right to: (a) require the Company to assemble the Collateral and make it
available to the Investor at a place to be designated by the Investor; and
(b) prior to the disposition of the Collateral, store, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent the Investor deems appropriate. The Company hereby agrees that thirty
(30) days’ notice of any intended sale or disposition of any Collateral is
reasonable. In furtherance of the Investor’s rights hereunder, the Company
hereby grants to the Investor an irrevocable, non-exclusive license, exercisable
without royalty or other payment by the Investor, and only in connection with
the exercise of remedies hereunder, to use, license or sublicense any patent,
trademark, trade name, copyright or other intellectual property in which the
Company now or hereafter has any right, title or interest together with the
right of access to all media in which any of the foregoing may be recorded or
stored.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by the Investor at the
time of, or received by the Investor after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

 

(i)     First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances;

 

(ii)     Second, to the payment to the Investor of the amount then owing or
unpaid under the Debenture (to be applied first to accrued interest and second
to outstanding principal); and

 

(iii)     Third, to the payment of the surplus, if any, to the Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.

 

7.     Miscellaneous.

 

(a)     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed received (a) on the date of delivery if delivered
personally and/or by messenger service, (b) on the date of confirmation of
receipt of transmission by facsimile (or, the first Business Day (as defined in
the Purchase Agreement) following such receipt if (i) the date is not a Business
Day or (ii) confirmation of receipt is given after 5:00 p.m., Pacific Time) or
(c) on the date of confirmation of receipt if delivered by a nationally or
internationally recognized courier service (or, the first Business Day following
such receipt if (i) the date is not a Business Day or (ii) confirmation of
receipt is given after 5:00 p.m., Pacific Time), to the parties at the following
address or facsimile numbers (or at such other address or facsimile number for a
party as shall be specified by like notice):

 

If to the Company:

 

Cesca Therapeutics Inc.

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Chief Executive Officer

 

With a copy to:

 

Dorsey & Whitney LLP

305 Lytton Avenue

Palo Alto, CA, 94301

Attention: Evan Ng, Esq.

 

If to the Investor:

 

c/o Boyalife Group Ltd.

800 Jiefang Road East

Wuxi City, China 214002

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     Termination of Security Interest. Upon the payment in full of all
Obligations and the cancellation, termination or conversion of the Debenture,
the security interest granted herein shall terminate and all rights to the
Collateral shall revert to the Company. Upon such termination the Investor
hereby authorizes the Company to file any UCC termination statements necessary
to effect such termination and the Investor will, at the Company’s expense,
execute and deliver to the Company any additional documents or instruments as
the Company shall reasonably request to evidence such termination.

 

(c)     Nonwaiver. No failure or delay on the Investor’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

 

(d)     Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by the Company and the Investor. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.

 

(e)     Assignments. This Security Agreement shall be binding upon and inure to
the benefit of the Investor and the Company and their respective successors and
assigns; provided, however, that the Company may not sell, assign or delegate
rights and obligations hereunder without the prior written consent of the
Investor.

 

(f)     Cumulative Rights, etc. The rights, powers and remedies of the Investor
under this Security Agreement shall be in addition to all rights, powers and
remedies given to the Investor by virtue of any applicable law, rule or
regulation of any governmental authority, the Purchase Agreement or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing the Investor’s
rights hereunder. The Company waives any right to require the Investor to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in the Investor’s power.

 

(g)     Payments Free of Taxes, Etc. All payments made by the Company under the
Debenture shall be made by the Company free and clear of and without deduction
for any and all present and future taxes, levies, charges, deductions and
withholdings. In addition, the Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security Agreement.
Upon request by the Investor, the Company shall furnish evidence satisfactory to
the Investor that all requisite authorizations and approvals by, and notices to
and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.

 

(h)     Partial Invalidity. If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.

 

 
4

--------------------------------------------------------------------------------

 

 

(i)     Expenses. The Company shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by the
Investor in connection with custody, preservation or sale of, or other
realization on, any of the Collateral or the enforcement or attempt to enforce
any of the Obligations which is not performed as and when required by this
Security Agreement.

 

(j)     Construction. This Security Agreement is the result of negotiations
among, and has been reviewed by, the Company, the Investor and their respective
counsel. Accordingly, this Security Agreement shall be deemed to be the product
of all parties hereto, and no ambiguity shall be construed in favor of or
against the Company or the Investor.

 

(k)     Entire Agreement. This Security Agreement, taken together with the
Purchase Agreement, the Debenture and the other documents contemplated therewith
and thereby constitute and contain the entire agreement of the Company and the
Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

(l)     Other Interpretive Provisions. References in this Security Agreement to
any document, instrument or agreement (a) includes all exhibits, schedules and
other attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Security Agreement refer to this Security Agreement, as the case may be,
as a whole and not to any particular provision of this Security Agreement. The
words “include” and “including" and words of similar import when used in this
Security Agreement shall not be construed to be limiting or exclusive.

 

(m)     Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of
California without regard to the choice of law principles thereof (except to the
extent governed by the UCC). Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the courts of the State of California located in
Sacramento County and the United States District Court for the Northern District
of California for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

 
5

--------------------------------------------------------------------------------

 

 

(n)     Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

[The remainder of this page is intentionally left blank]

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Investor have caused this Security
Agreement to be executed as of the day and year first above written.

 

 

CESCA THERAPEUTICS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

AGREED:

 

 

Investor:

 

BOYALIFE INVESTMENT INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

(Signature Page to Cesca Therapeutics Inc. Security Agreement)